MEMORANDUM **
Raphael Lizama-Sanchez (“Lizama-San-chez”) appeals the district court’s denial of his habeas corpus petition asserting that his trial counsel provided ineffective assistance. We affirm. Because the facts are familiar to the parties, we recount them only as necessary to explain our decision.
Lizama-Sanchez has not shown that his trial counsel performed ineffectively or prejudiced his case. See Babbitt v. Calderon, 151 F.3d 1170, 1173 (9th Cir.1998) (quoting Strickland v. Washington, 466 U.S. 668, 687-88, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)). Trial counsel made a plethora of arguments, in writing and orally, objecting on the basis of various record facts to a U.S.S.G. § 3B1.1 four-level leader enhancement. Most, if not all, of the additional record evidence that Lizama-Sanchez argues that his trial counsel should have pointed out to the district court was either cumulative or irrelevant to the question whether Lizama-Sanchez acted as a leader or organizer under § SBl.l(a) or as a manager or supervisor under § 3Bl.l(b). Finally, the government presented compelling evidence that Lizama-Sanchez did act as a leader or organizer, so additional argument is unlikely to have mattered.
The decision of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.